MEMORANDUM OPINION
No. 04-06-00045-CV
WALLACE ENVIRONMENTAL TESTING LABORATORIES, INC.,
Appellant
v.
Robert NORRIS,
Appellee
From the County Court at Law No. 2, Bexar County, Texas
Trial Court No. 299703
Honorable Paul Canales , Judge Presiding

PER CURIAM

Sitting: Catherine Stone , Justice
  Sarah B. Duncan , Justice
  Karen Angelini , Justice

Delivered and Filed: March 29, 2006

DISMISSED
 Appellant has filed a motion to dismiss its appeal.  Appellant's motion is granted, and the appeal is dismissed.  Costs of
appeal are taxed against the appellant.  See Tex. R. App. P. 42.1(d). 


       PER CURIAM